Case 8:20-cv-02056-TPB-AAS Document 27 Filed 12/28/20 Page 1 of 3 PageID 149




                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                            TAMPA DIVISION


IN THE MATTER OF THE
COMPLAINT OF PARADISE
FAMILY, LLC, AS OWNER, AND
ANOTHER DAY IN PARADISE                               Case No. 8:20-cv-2056-60AAS
BOAT CLUB, LLC, AS OWNER
PRO HAC VICE, OF THE 2018 22’
COBIA M/V REEL ADVENTURE
                                        /

          ORDER ADOPTING REPORT AND RECOMMENDATION

      This matter is before the Court on consideration of the report and

recommendation of Amanda A. Sansone, United States Magistrate Judge, entered

on December 11, 2020.    (Doc. 23). Judge Sansone recommends that Petitioners’

motion for default judgment against potential claimants (Doc. 22) be granted and

default judgment be entered against all potential claimants that have not appeared

but may have a claim against Petitioners. No objections to the report and

recommendation were filed, and the time to object has expired.

      After conducting a careful and complete review of the findings and

recommendations, a district judge may accept, reject, or modify the magistrate

judge’s report and recommendation. 28 U.S.C. § 636(b)(1); Williams v. Wainwright,

681 F.2d 732 (11th Cir. 1982).   In the absence of specific objections, there is no

requirement that a district judge review factual findings de novo, Garvey v. Vaughn,

993 F.2d 776, 779 n.9 (11th Cir. 1993), and the court may accept, reject, or modify,

in whole or in part, the findings and recommendations. 28 U.S.C. § 636(b)(1)(C).
Case 8:20-cv-02056-TPB-AAS Document 27 Filed 12/28/20 Page 2 of 3 PageID 150




The district judge reviews legal conclusions de novo, even in the absence of an

objection. See Cooper-Houston v. S. Ry. Co., 37 F.3d 603, 604 (11th Cir. 1994);

Castro Bobadilla v. Reno, 826 F. Supp. 1428, 1431-32 (S.D. Fla. 1993), aff’d, 28 F.3d

116 (11th Cir. 1994) (table).

      Upon due consideration of the record, including Judge Sansone’s report and

recommendation, the Court adopts the report and recommendation. The Court

agrees with Judge Sansone’s detailed and well-reasoned factual findings and legal

conclusions. Consequently, Petitioners’ motion for default judgment is granted.

      Accordingly, it is

      ORDERED, ADJUDGED, and DECREED:

(1)   Judge Sansone’s report and recommendation (Doc. 23) is AFFIRMED and

      ADOPTED and INCORPORATED BY REFERENCE into this Order for

      all purposes, including appellate review.

(2)   Petitioners’ Motion for Default Judgment against Potential Claimant(s) (Doc.

      22) is hereby GRANTED.

(3)   The Clerk is directed to enter judgment in favor of Petitioners Paradise

      Family, LLC and Another Day in Paradise Boat Club, LLC, and against all

      potential claimants that have not appeared but may have a claim against

      Petitioners.

(4)   Petitioners are exonerated from any responsibility, loss, damage, or injury,

      from any and all claims arising out of the incident described in the Petition

                                     Page 2 of 3
Case 8:20-cv-02056-TPB-AAS Document 27 Filed 12/28/20 Page 3 of 3 PageID 151




     for Exoneration from or Limitation of Liability (Doc. 1) against potential

     claimant(s) who failed to file or otherwise state a claim.

     DONE and ORDERED in Chambers, in Tampa, Florida, this 28th day of

December, 2020.




                                      TOM BARBER
                                      UNITED STATES DISTRICT JUDGE




                                    Page 3 of 3
